On consideration of this case after rehearing granted, the Court is of the opinion that the amended declaration stated a cause of action and that under the issues joined the plaintiff presented sufficient evidence tending to sustain the issues in her behalf to warrant a denial of the motion for a directed verdict in favor of the defendant.
The judgment should, therefore, be reversed and the cause remanded for a new trial. It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.